Citation Nr: 0907641	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.  His awards and decorations include the Combat 
Infantry Badge and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In May 2007, the Board remanded this claim for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  While the case was in 
remand status, the rating for the Veteran's PTSD was 
increased to 70 percent, from the effective date of service 
connection.  This did not satisfy the Veteran's appeal.


FINDING OF FACT

The Veteran's PTSD is not manifested by more than 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.  § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letters mailed in July 2003 and May 2007.  
Although the May 2007 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
October 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

In the August 2003 rating decision on appeal, an initial 
disability rating of 30 percent was assigned for the 
Veteran's PTSD, from the effective date of service 
connection, June 26, 2003.  As noted above, the rating was 
subsequently increased to 70 percent, effective June 26, 
2003.

VA outpatient records for the period from 2003 through 2004 
indicate that while the Veteran's mental status was 
relatively stable, he had a history of anxiety.  In May 2003, 
the Veteran complained of inability to sleep, flashbacks, and 
depression related to his experiences in Vietnam.  In July 
2003, he reported mood swings and panic attacks, while in 
September 2003, he reported that he frequently had to take 
time off of work as he was irritable and argumentative and 
believed that he would get into fights.

The Veteran was afforded a VA examination for his PTSD in 
August 2003.  The Veteran reported experiencing irritability, 
insomnia and fatigue associated with nightmares about 
Vietnam.  Moreover, the Veteran reported fluctuations in mood 
with periods of depression associated with survivor guilt and 
memories of combat.  He also reported social withdrawal.  The 
examiner described the Veteran as alert and oriented, with 
intermittent eye contact.  He was distressed and tearful when 
talking about experiences in combat.  The Veteran denied 
suicidal or homicidal ideation, hallucinations, delusions, or 
obsessive rituals.  The examiner diagnosed PTSD and assigned 
a Global Assessment of Functioning (GAF) score of 61.

A Vet Center report dated in May 2003 notes that the Veteran 
was depressed, anxious and suffered from intrusive thoughts 
and avoidance of stimuli.  This report further indicates that 
the Veteran participated in individual group therapy to treat 
his PTSD from 2003 through 2006.  The therapy notes reveal 
that the Veteran experienced symptoms of anger, depression, 
and feelings of loss and pain.  The Veteran also often 
experienced difficulties in discussing his combat stressors.

The Veteran was afforded another VA examination in August 
2008.  During the examination, the Veteran complained of 
intrusive thoughts, memories about his combat experiences, 
dreams and episodes associated with insomnia, difficulty 
concentrating, irritability at work, depression, and 
hypervigilance.  The examiner described the Veteran as alert, 
oriented, well groomed, mildly anxious and depressed.  His 
speech was logical and he made eye contact.  Though the 
Veteran was socially isolated, he denied other symptoms such 
as panic attacks, phobias, and obsessive thoughts or rituals.  
The examiner concluded that the Veteran's depression at least 
as likely as not represents a progression of his PTSD.  There 
was reduced reliability and productivity due to PTSD signs 
and symptoms.  The Veteran described disturbances of 
motivation and mood and impaired ability to maintain social 
relationships outside of his immediate family.  The Veteran 
was assigned a GAF score of 50, with a range of scores from 
48-53 in the past year.

Further VAMC outpatient notes from 2005 through 2008 indicate 
that the Veteran was depressed, especially as a result of 
being stressed at work, and he also reported flashbacks based 
on triggers, anxiety attacks, irritability, and nightmares 2 
to 3 times a week.  He continued to deny suicidal or 
homicidal ideation.  In March 2005, the Veteran reported that 
he was very stressed out as his employers "threatened" him 
that if he did not fill out his leave forms, he would not get 
paid.  

In light of the evidence regarding the Veteran's PTSD, the 
Board finds that the Veteran's impairment most nearly 
approximates the occupational and social impairment with 
deficiencies in most areas contemplated by the assigned 
rating of 70 percent.  In so finding, the Board notes that 
there is no evidence of gross impairment of thought 
processes, persistent delusion or hallucinations, or of any 
of the other symptoms associated with a 100 percent rating.  

Moreover, the record reflects that the Veteran has maintained 
full-time employment throughout the initial rating period.  
At the August 2008 examination, the Veteran reported that he 
was performing his job at the Post Office competently and 
that he had taken approximately fifteen to eighteen days off 
in the last year because of the effects of his PTSD.  He also 
reported that he lived with an adult son with whom he had a 
stable relationship and that he had infrequent contact with a 
female friend.  He also reported attending mass on a regular 
basis.  Thus, the Veteran's own description of his 
occupational and social functioning does not support the 
presence of more than the deficiencies in most areas 
contemplated by a 70 percent rating.  

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  The GAF score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.

As noted above, the Veteran has been assigned GAF scores 
ranging from 48 to 61.  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The GAF scores do not correlate to any specific 
rating.  The August 2008 examiner specifically stated that 
the Veteran's PTSD has led to reduced reliability and 
impaired ability to maintain social relationships outside of 
his immediate family.  This is consistent with the Board's 
decision to maintain the Veteran's current 70 percent rating.  
The examiner's assessment does not support the presence of 
total social and industrial impairment contemplated by a 100 
percent disability evaluation.

Accordingly, the Board must conclude that a higher initial 
rating for the veteran's PTSD is not warranted.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 70 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


